— Order, Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered March 3, 1988, which, inter alia, awarded plaintiff wife interim counsel fees in the sum of $20,000, unanimously modified, on the law and the facts, to the extent of striking the award of interim counsel fees with leave to renew application for same, and otherwise affirmed, without costs.
It was error for the court below to have granted plaintiff’s motion for interim counsel fees in the sum of $20,000. Domestic Relations Law § 237 (a) provides for an award of counsel fees or litigation expenses on an interim basis, in advance of final judgment, upon a showing that the award is required "to enable the petitioning party to properly proceed.”
In the within matter, plaintiff made an application for counsel fees a mere six weeks after retaining counsel, and after paying her counsel $10,000. In support of her application, plaintiff submitted an affidavit from her attorney. Although the affidavit states that counsel’s firm has incurred thousands of dollars in time charges and disbursements, it fails to detail the services rendered, how much of the retainer *528fee has already been used, or the hourly rate of counsel and her associates.
Upon this record, we find that plaintiff has failed to adequately substantiate her claim that she is in need of such a large award at this stage of the litigation. Of course, plaintiff can make a further application when and if the need arises (see, Levy v Levy, 140 AD2d 210; Goldberg v Goldberg, 76 AD2d 776), and the court may properly grant her application when it has before it the requisite information to substantiate an award. Concur — Carro, J. P., Milonas, Kassal and Smith, JJ.